Citation Nr: 0118455	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to September 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 2000.  



FINDING OF FACT

The veteran's service-connected hemorrhoid disability is 
manifested by itching, burning with a hemorrhoidal tag, but 
without evidence of external or internal hemorrhoids, 
thrombosis, inflammation, fecal leakage, anemia, fissures or 
persistent bleeding.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating 
evaluation for the service-connected hemorrhoids have not 
been met. 38 U.S.C.A. 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. 4.114 including Diagnostic Code 7336 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service connected hemorrhoids which are currently rated as 
noncompensable under the provisions of 38 C.F.R. 4.114, 
Diagnostic Code 7336 (2000).

Historically, the veteran was granted service connection for 
hemorrhoids in an October 1968 rating decision.  The RO noted 
that no skin disease or hemorrhoids were noted at the time of 
entrance into service.  Although no hemorrhoids were noted at 
the time of discharge, service connection was granted on the 
basis that the veteran was treated several times during 
service for hemorrhoids.  A noncompensable evaluation was 
assigned.  

The veteran submitted a claim for increase in July 1993.  An 
October 1994 rating decision denied the veteran's claim 
because the April 1994 VA examination revealed moderate 
internal hemorrhoids with no evidence of thrombosis, bleeding 
or infection.  There were no irreducible hemorrhoids with 
excessive redundant tissue noted at that time.  The diagnosis 
was that of mild internal hemorrhoids.

In an April 1999 RO decision, the veteran's claim of an 
increased rating for the service-connected hemorrhoids was 
again denied.  

A VA examination in November 1998 the veteran complained that 
his hemorrhoids burned and itched at times and that he 
occasionally experienced rectal bleeding.  Digital rectal 
examination revealed that the veteran had good sphincter 
tone.  He had a small hemorrhoidal tag at the 6 o'clock 
position.  There was no evidence of bleeding at the time of 
the examination.  

The veteran was afforded another VA examination in March 
2000.  At that time, the veteran complained of a long history 
of itching and occasional rectal bleeding dating back to his 
military service.  Specifically, the veteran reported that he 
experienced itching, rectal burning and some bleeding about 
three days per week for the previous 30 years.  The veteran 
denied having any rectal or colonic evaluations since 1995, 
at which time he was found to have a relatively normal 
flexible sigmoidoscopy.  The veteran indicated that he 
continued to use anal suppositories and hydrocortisone creams 
regularly.  The veteran reported that he took frequent sitz 
baths to relieve the symptoms.  

On examination of the rectum, the veteran had a normal 
appearing rectum with one old hemorrhoidal tag at the 6 
o'clock position on the rectum.  There was no evidence of 
internal or external hemorrhoids at that time.  There was no 
blood in the stool from the rectal examination.  The 
diagnosis was that of rectal hemorrhoids by history in the 
past with old hemorrhoidal tags, but with continued 
symptomatology.  

Finally, in May 2000, the veteran testified before a Hearing 
Officer at the RO that he had been receiving treatment for 
his hemorrhoids from VA since 1972.  The veteran testified 
that he used the prescribed suppositories one per week and 
cream every day.  The veteran also indicated that he used a 
Sitz bath once per day and that it gave him tremendous 
relief.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

A noncompensable evaluation is currently in effect for 
hemorrhoids, evaluated under 38 C.F.R. 4.114, Diagnostic Code 
7336.  

The rating criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent disability is 
called for in cases of external or internal hemorrhoids 
involving persistent bleeding and with secondary anemia, or 
with fissures.  38 C.F.R. 4.114 including Diagnostic Code 
7336 (2000).  

A review of the evidence shows that the veteran was afforded 
VA examinations in April 1994, November 1998 and March 2000.  
At each examination the veteran complained of rectal 
bleeding, but each examination noted that there was no 
bleeding at the time of the examinations.  The veteran 
complained of itching and burning, but only the 1994 examiner 
found evidence of internal hemorrhoids.  At that time, the 
veteran's hemorrhoids were considered moderate, at most.  
Only a hemorrhoidal tag at the 6 o'clock position of the 
rectum was noted at the more recent examinations in 1998 and 
2000.  

The Board recognizes that the veteran complains of daily 
itching and burning, but the objective medical evidence does 
not show that a compensable rating is warranted in this case.  
The Board finds that the veteran's hemorrhoids are shown to 
be no more than moderately disabling.  

In order to warrant a higher, 10 percent rating, the medical 
evidence would have to show large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  This was not found in any of the three 
VA examinations as discussed hereinabove.  

Furthermore, there was no secondary anemia or fissures noted.  
As such, the veteran's complaints of itching and burning 
alone cannot support the assignment of compensable rating for 
the service-connected hemorrhoids in this case.  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether a compensable rating is 
warranted for the service-connected hemorrhoids in light of 
the new law.  Nonetheless, the Board finds that, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
April 1999 rating decision and a may 2000 Statement of the 
Case that a compensable rating was not warranted based on the 
medical evidence of record.  The veteran was informed that 
medical evidence did not show large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  Thus, the rating decision, 
as well as the Statement of the Case informed the veteran 
what was needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
Statement of the Case informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  



ORDER

Entitlement to a increased (compensable) disability rating 
for service-connected hemorrhoids is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

